Case: 18-12183      Date Filed: 12/18/2018   Page: 1 of 5


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 18-12183
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 1:18-cv-00403-TWT



AKASH DIXIT,
for Self and son, a minor as next friend Anudveg Dixit,

                                                                 Plaintiff-Appellant,

                                         versus

KARAN SINGH,
TANYA SINGH DIXIT,
GREGORY GOLDEN,
in his official and personal capacity,
SANGEET SINGH,
BHUPENDRA SINGH,

                                                              Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                (December 18, 2018)
              Case: 18-12183     Date Filed: 12/18/2018      Page: 2 of 5


Before TJOFLAT, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Akash Dixit, a native and citizen of India, appeals pro se the sua sponte

dismissal of his complaint that his former wife, Tanya Singh Dixit, several of her

relatives (the Singhs), and her attorney, Gregory Golden, conspired to violate

Dixit’s rights and violated federal and state law by aiding Tanya to return to the

United States to pursue divorce and child custody proceedings. See 42 U.S.C.

§§ 1983, 1985, 1986. The district court dismissed for failure to state a claim Dixit’s

“federal statutory and constitutional clams . . . because the Defendants [were] not

state actors subject to suit,” see 28 U.S.C. § 1915(e)(2)(B), and it dismissed for

lack of subject matter jurisdiction Dixit’s remaining claims based on “the domestic

relations exception to diversity jurisdiction.” We affirm.

      One standard of review governs this appeal. We review de novo the sua

sponte dismissal of a complaint for failure to state a claim, Mitchell v. Farcass, 112

F.3d 1483, 1490 (11th Cir. 1997), and for lack of subject matter jurisdiction, Dixon

v. Hodges, 887 F.3d 1235, 1237 (11th Cir. 2018). We accept all allegations in the

complaint as true and construe them in the light most favorable to the plaintiff. See

Timson v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008).

      Actions that seek vindication for the violation of civil rights require the

involvement of a state actor. A plaintiff suing under section 1983 must prove that


                                          2
              Case: 18-12183     Date Filed: 12/18/2018     Page: 3 of 5


he was deprived of a federal statutory or constitutional right by a person either

acting “under color of state law” or who was transformed into a state actor by

performing a function “traditionally [within] the exclusive prerogative of the

state,” by acting with the encouragement of the state, or by jointly participating

with the government. Focus on the Family v. Pinellas Suncoast Transit Auth., 344

F.3d 1263, 1276–77 (11th Cir. 2003). Section 1985 authorizes a remedy against

state actors who have conspired to deprive an individual of his civil rights, see 42

U.S.C. § 1985, and section 1986 provides a remedy against state actors who have

failed to prevent a conspiracy actionable under section 1985, see id. § 1986.

      Dixit failed to state a claim that the defendants violated his civil rights. Dixit

alleged that the Singhs and Golden conspired with Tanya to aid her to reenter the

United States, to obtain custody of the Dixits’ son, to occupy the family home in

Georgia, and to violate federal and state laws. Those allegations fail to establish

that Tanya, the Singhs, or Golden were state actors. Dixit alleged that Tanya, the

Singhs, and Golden “performed fraud on the Court” during the divorce and child

custody proceedings and perpetrated a fraud on the federal government to enable

Tanya to gain entry to and remain in the United States, but the defendants’ “merely

private conduct, no matter how . . . wrongful” is not actionable. See Focus on the

Family, 344 F.3d at 1277.




                                           3
               Case: 18-12183     Date Filed: 12/18/2018    Page: 4 of 5


      An action in which the court has jurisdiction based on diversity of

citizenship, 28 U.S.C. § 1332(a)(1), “is subject to a judicially created exemption

for domestic relations and probate cases,” Rash v. Rash, 173 F.3d 1376, 1380 (11th

Cir. 1999). The exemption applies “when hearing the claim would require the court

to delve into the parties’ domestic affairs.” Id. The exemption is designed to

prevent federal courts from granting or modifying divorce and alimony decrees and

child custody orders. Ankenbrandt v. Richards, 504 U.S. 689, 702–03 (1992).

      The district court lacked jurisdiction to entertain Dixit’s claims connected to

his divorce and child custody proceedings. Dixit complained that Tanya

disregarded the welfare of their minor son and robbed Dixit and his son of their

property. He requested damages for his and his son’s “emotional and mental

trauma and distress” and for the destruction of his property and requested that the

district court “set aside” the order of divorce and child custody. The district court

could not consider the propriety of the division of marital assets or the decision to

award custody of the Dixits’ son to Tanya. See McDougald v. Jenson, 786 F.2d

1465, 1489 (11th Cir. 1986) (refusing to entertain a suit seeking enforcement of a

child custody order). Because federal courts must also abstain from “hearing . . .

claim[s] . . . [that] mandate inquiry into the marital or parent-child relationship,”

the district court could not entertain Dixit’s claim seeking damages for emotional

distress. See Ingram v. Hayes, 866 F.2d 368, 370 (11th Cir. 1988) (abstaining from


                                           4
               Case: 18-12183     Date Filed: 12/18/2018     Page: 5 of 5


exercising jurisdiction over a father’s claim of intentional infliction of emotional

distress).

       The district court did not violate Dixit’s right to due process by issuing a

short order that dismissed his complaint. “[D]ue process requires, at a minimum,

that . . . persons forced to settle their claims of right and duty through the judicial

process must be given a meaningful opportunity to be heard.” Boddie v.

Connecticut, 401 U.S. 371, 377 (1971). The screening procedure under which a

district court must dismiss an action that “is frivolous or malicious” or that fails to

state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(i), (ii),

comports with due process. Dixit was afforded—and availed himself of—

postdecisional review to prevent an erroneous dismissal of his complaint. See Link

v. Wabash R.R. Co., 370 U.S. 626, 632 (1962) (sua sponte dismissal for failure to

prosecute did not “offend[] due process” given “the availability of a corrective

remedy such as is provided by Federal Rule of Civil Procedure 60(b)”). Dixit filed

motions to alter or amend the judgment, Fed. R. Civ. P. 59(e), and for relief from

the judgment, Fed. R. Civ. P. 60(b). Dixit also appealed and we have reviewed the

dismissal of his complaint de novo. These postjudgment procedures provided

Dixit’s ample “meaningful opportunit[ies] to be heard.” See Boddie, 401 U.S. at

377.

       We AFFIRM the dismissal of Dixit’s complaint.


                                            5